Cite as 27 I&N Dec. 704 (BIA 2019)

Interim Decision #3968

Matter of X-Q-L-, Respondent
Decided November 8, 2019
U.S. Department of Justice
Executive Office for Immigration Review
Board of Immigration Appeals
Reopening of proceedings to terminate a grant of asylum is warranted if the Department
of Homeland Security has demonstrated that evidence of fraud in the original proceeding
was not previously available and is material because, if known, it would likely have opened
up lines of inquiry that could call the alien’s eligibility for asylum into doubt.
FOR RESPONDENT: Meer M. Rahman, Esquire, New York, New York
FOR THE DEPARTMENT OF HOMELAND SECURITY: Hayden Windrow, Assistant
Chief Counsel
BEFORE: Board Panel: GREER and O’CONNOR, Board Members; BAIRD, Temporary
Board Member.
GREER, Board Member:

In a decision dated November 26, 2013, an Immigration Judge granted
asylum to the respondent, a native and citizen of China. The Department of
Homeland Security (“DHS”) waived appeal, but subsequently filed a motion
to reopen on October 31, 2017, seeking termination of the grant of asylum
based on fraud. On February 16, 2018, the Immigration Judge denied the
motion to reopen. The DHS has appealed from that decision. The appeal
will be sustained, the proceedings will be reopened, and the record will be
remanded for further proceedings.
In support of its motion, the DHS submitted evidence showing that the
attorney who prepared the respondent’s asylum application in May 2011 was
convicted of conspiracy to commit immigration fraud on November 24,
2014, based on overt acts she committed between 2010 and 2012. The
Immigration Judge determined that the evidence of fraud was not new or
previously unavailable because the respondent’s attorney had been indicted
before asylum was granted. She also concluded that the evidence the DHS
provided to support its allegation of fraud in the respondent’s application was
insufficient to warrant reopening. For example, she observed that the DHS
did not present evidence of other applications the attorney prepared with the
same fact pattern or provide proof of its assertion that officers of the United
States Citizenship and Immigration Services (“USCIS”) had reviewed the
respondent’s application in connection with a larger fraud investigation.
704

Cite as 27 I&N Dec. 704 (BIA 2019)

Interim Decision #3968

On appeal, the DHS argues that the Immigration Judge erred by finding
that the attorney’s conviction and related information from the investigation
did not amount to new or previously unavailable evidence and that the
evidence submitted was insufficient to support reopening.

I. ISSUE
In deciding this case, we address the regulatory framework that sets forth
the legal standard governing the reopening of proceedings for a hearing on
whether a grant of asylum should be terminated.

II. REGULATORY FRAMEWORK
The regulations provide the procedure for the DHS to follow when it
seeks to terminate a grant of asylum from an Immigration Judge or the Board.
According to 8 C.F.R. § 1208.24(f) (2019),
An immigration judge or the Board of Immigration Appeals may reopen a case
pursuant to [8 C.F.R. § 1003.2 or § 1003.23 (2019)] for the purpose of terminating a
grant of asylum . . . . In such a reopened proceeding, the [DHS] must establish, by
a preponderance of evidence, one or more of the grounds set forth in paragraphs (a)
or (b) of this section.

One of the grounds that the DHS may establish in reopened proceedings is
that there was “fraud in the alien’s application such that he or she was not
eligible for asylum at the time it was granted.” 8 C.F.R. § 1208.24(a)(1); see
also Matter of N-A-I-, 27 I&N Dec. 72, 75–76 (BIA 2017); Matter of P-S-H-,
26 I&N Dec. 329, 331 (BIA 2014).
Because the respondent was granted asylum by the Immigration Judge
and no appeal was taken, the DHS properly directed its motion to reopen to
the Immigration Judge. 8 C.F.R. § 1003.23. Further, since the basis for the
DHS’s motion is an allegation of fraud in the original proceeding, the time
and number limitations on motions to reopen do not apply. 8 C.F.R.
§ 1003.23(b)(1). Although the DHS is not constrained by those limitations,
its “motion to reopen will not be granted unless the Immigration Judge is
satisfied that evidence sought to be offered is material and was not available
and could not have been discovered or presented at the former hearing.”
8 C.F.R. § 1003.23(b)(3); see also Johnson v. Ashcroft, 378 F.3d 164, 170–71
(2d Cir. 2004); Matter of A-S-J-, 25 I&N Dec. 893, 897 (BIA 2012).
Information is “material” when it has a “natural tendency to affect[] the
official decision” of the adjudicator. Kungys v. United States, 485 U.S. 759,
771 (1988) (addressing the “materiality” of an alien’s misrepresentation in a
naturalization proceeding); see also Matter of D-R-, 27 I&N Dec. 105, 113
705

Cite as 27 I&N Dec. 704 (BIA 2019)

Interim Decision #3968

(BIA 2017) (considering whether an alien’s misrepresentation shut off a line
of inquiry that would have disclosed relevant facts); Matter of Bosuego,
17 I&N Dec. 125, 130 (BIA 1979, 1980) (stating that a misrepresentation is
material if it tends to shut off a relevant line of inquiry that might have altered
the outcome of the proceeding).
Thus, reopening to terminate a grant of asylum is warranted if the DHS
can demonstrate that there is evidence of fraud in the original proceeding that
was not previously available and is material because, if known, it would
likely have opened up lines of inquiry that could call the alien’s eligibility
for asylum into doubt. 8 C.F.R. §§ 1003.23(b)(3), 1208.24(a)(1), (f); see also
Alrefae v. Chertoff, 471 F.3d 353, 361 (2d Cir. 2006) (requiring the movant
to offer evidence to the satisfaction of the Immigration Judge that is material
and not previously available); Matter of Coelho, 20 I&N Dec. 464, 473 (BIA
1992) (stating that a motion will not ordinarily be granted unless “the new
evidence offered would likely change the result”).
In support of its motion to reopen, the DHS submitted evidence that the
respondent’s attorney was convicted of immigration fraud in November
2014, a year after the Immigration Judge granted the respondent’s asylum
application. The evidence included the conviction record and a sentencing
memo explaining that the vast majority of the cases the attorney worked on
involved fraud and had fact patterns similar to the respondent’s.
We disagree with the Immigration Judge’s finding that the evidence was
not new or previously unavailable because the attorney was indicted prior to
the respondent’s grant of asylum. The attorney’s conviction resulted from a
larger investigation into fraudulent asylum practices, and at the time the
respondent was granted asylum, it was not yet known whether a conviction
would be obtained based on the indictment. We conclude that the lawyer’s
conviction record and the evidence in the sentencing memo regarding the
fraudulent acts she committed were “not available and could not have been
discovered or presented at the former hearing.” 8 C.F.R. § 1003.23(b)(3);
see also Matter of A-S-J-, 25 I&N Dec. at 897.
The evidence that the attorney had prepared the respondent’s asylum
application during the same period of time she worked on numerous similar
applications that were the basis for her conviction is also material, as is
evidence that the lawyer’s prior associates testified regarding the nature
and extent of the fraud she committed. Had these facts been known during
the original proceedings, they would have opened up other lines of inquiry
for the DHS to pursue that are relevant to the authenticity of the respondent’s
claim and would call into question her eligibility for asylum at the time of
the grant. Cf. Matter of D-R-, 27 I&N Dec. at 113 (considering whether a
misrepresentation “tends to shut off” a relevant line of inquiry “that would
predictably have disclosed other facts”).
706

Cite as 27 I&N Dec. 704 (BIA 2019)

Interim Decision #3968

The Immigration Judge also found that the DHS did not present sufficient
evidence to prove that the respondent’s application was, in fact, fraudulent.
However, the standard for reopening based on an allegation of fraud in the
underlying proceedings is lower than the “preponderance of the evidence”
standard required to prove fraud in the reopened proceeding. 8 C.F.R.
§ 1208.24(a)(1), (f). The DHS has submitted evidence of fraud in the
respondent’s original proceeding that was not then available and that is
material because, if known, it could have resulted in the denial of her asylum
application. See Johnson, 378 F.3d at 170–71. We therefore conclude that
reopening to terminate her grant of asylum is warranted.
In reopened proceedings, the DHS carries the burden of proof to establish
by a preponderance of the evidence that the respondent’s asylum application
was fraudulent, that she was not eligible for asylum when it was granted,
and that she would not have been eligible on the true facts. See 8 C.F.R.
§ 1208.24(a)(1), (f); see also Matter of P-S-H-, 26 I&N Dec. at 333, 336–37. 1
The DHS may present additional evidence at the new hearing to meet that
burden. 2 After the DHS presents its case, the respondent will have the
opportunity to rebut the allegation of fraud in the underlying proceeding. Cf.
Suzhen Meng v. Holder, 770 F.3d 1071, 1074 (2d Cir. 2014) (stating that an
alien must show by a preponderance of the evidence that she is not barred
from seeking asylum).
In sum, we conclude that the DHS has presented evidence that meets the
standard for reopening because it is material and was unavailable at the time
the respondent’s asylum was granted. We will therefore reopen the
proceedings and remand the record to the Immigration Judge for a hearing to
determine whether termination of the respondent’s grant of asylum is
warranted under 8 C.F.R. § 1208.24. We express no opinion on the outcome
in remanded proceedings. Accordingly, the DHS’s appeal will be sustained.
ORDER: The appeal of the Department of Homeland Security is
sustained, the decision of the Immigration Judge is vacated, and the removal
proceedings are reopened.
FURTHER ORDER: The record is remanded to the Immigration
Judge for further proceedings consistent with the foregoing opinion and for
the entry of a new decision.

1

A “[p]reponderance of the evidence” is “evidence which as a whole shows that the fact
sought to be proved is more probable than not.” Matter of Lemhammad, 20 I&N Dec. 316,
320 n.5 (BIA 1991) (citation omitted); see also Matter of Chawathe, 25 I&N Dec. 369, 376
(AAO 2010) (“The ‘preponderance of the evidence’ standard requires that the evidence
demonstrate that the applicant’s claim is ‘probably true . . . .’” (citation omitted)).
2
For example, the DHS may substantiate its claim that “USCIS immigration officers have
reviewed the respondent’s application for asylum and have found fraud.”

707

